DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 2/02/2022 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 9 is sufficient to prevent a serious search and/or examination burden.  This is not found persuasive because the amendment merely redefines concrete part to concrete mass.  The inventions of Groups I and II remain independent and distinct from each other.  Specifically, the claims of Group I remain drawn to a manufacturing method whereas the claims of Group II remain drawn to product (e.g. tower segment, tower ring, tower and wind turbine).  As Groups I and II have a separate classification, as noted in the previous Requirement for Restriction mailed on 12/07/2021, they would require detailed searching in separate and numerous CPC groups and subgroups which would amount to a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/02/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 11/25/2020. It is noted, however, that applicant has not filed a certified copy of the DE 102019133730.5 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voss (US 2010/0132282 A1).
Regarding claim 1, Voss teaches a method for manufacturing segments (106) for a tower of a wind turbine (100 in Figures 1-2), the method comprising: 
arranging a prestressing element (FRP strands 236 in Figures 2-4) in a mold (wall formwork 700 in Figures 10-11), wherein the prestressing element comprises fiber-reinforced plastic (paragraph 0026, includes a plurality of pre-stressed, fiber reinforced plastic strands); 
is inserted into a frame to facilitate applying tension to FRP strands); 
embedding the prestressing element in a concrete mass (paragraphs 0037-0038, concrete material may be added into gap G via any suitable concrete injection method); 
hardening the concrete mass into a longitudinal segment to form a longitudinal segment of a tower (paragraph 0038, the concrete material is permitted to harden, thereby forming wall section 206; and 
removing the longitudinal segment from the mold (paragraphs 0037-0038, wall section…hardened before the unitary structure is removed).
Regarding claim 2, Voss further teaches releasing a connection between the prestressing element and a prestressing device (frame 600 in Figure 9; paragraph 0034, FRP strands are attached to frame 600; hence, would inherently be released therefrom upon removal of the completed structure).
Regarding claim 5, Voss further teaches arranging a reinforcement in the mold, wherein the reinforcement comprises one or more of: fibers, polymer-coated fibers, fiber-reinforced plastic, or steel (paragraph 0039, a plurality of shorter, unstressed FRP strands may be embedded into flanges…during fabrication of tower section…to facilitate maintaining flanges and wall section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Voss, in view of Porm (US 2019/0003199 A1, having priority date of 6/26/2015).
Regarding claims 3 and 4, Voss teaches all the elements of claim 1 as discussed above but does not teach cutting the longitudinal segment into a plurality of segments by sawing or water jet.
In the same field of wind turbine towers, Porm teaches a method of manufacturing a subsection of a tower (220 in Figure 2), comprising: dividing the tower section longitudinally into a plurality of segments by saw or water jet cutting (paragraphs 0109, 0122) to enable connecting elements to be incorporated therefrom (paragraph 0110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have divided the longitudinal segment into a plurality of segments for the benefit discloses above since Porm provides a suitable means for achieving the desired goal.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Voss, in view of Ohta (JP 5048516 B2; equivalent to WO2007074840A1, translation as provided).
Regarding claim 6, Voss teaches all the elements of claim 1 as discussed above but does note teach producing the prestressing element in a vacuum infusion process, a manual 
Ohta discloses a prestressing element (10 in Figures 1-10) reinforced with carbon fibers (paragraph 0007) and embedding the prestressing element in a concrete mass (paragraph 0004-0005) to produce longitudinal segments (340).  Likewise, the segments are disclosed as being suitable for wind turbines (Figures 62-65).  Furthermore, Ohta discloses the fiber bundle being manually wound about a shaft and coated with an adhesive (paragraph 0008; e.g. manual laminating).  Absent as showing of unexpected results, it would have been obvious to one of ordinary skill in the art to have produced the prestressing element in the manner as disclosed by Ohta, since Ohta provides a suitable means for achieving the desired goal.  Likewise, both Voss and Ohta relate to fiber reinforced plastic elements for wind turbine applications.  As this is combining prior art elements according to known methods to yield predictable results (of providing a sealing force between the manifold and the nozzle body). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 8, Voss, as modified by Ohta, further teaches the fiber-reinforced plastic of the prestressing element has a fiber part, wherein the fiber part comprises glass fibers, AR glass fibers, E glass fibers, carbon fibers, polyethylene fibers, basalt fibers, or a combination of these fibers (paragraph 0026; claim 3 of Voss, discloses the fiber being carbon fiber; paragraph 0039 of Ohta), wherein the fibers of the fiber part have a sizing (the fiber having an implicit sizing), and the fiber-reinforced plastic of the prestressing element has a discloses the matrix part being an epoxy resin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voss, in view of Leinenbach (US 2016/0053492 A1).
Regarding claim 7, Voss teaches all the elements of claim 1 as discussed above but does not teach roughening the surface of the prestressing element.
Leinenbach teaches a method of forming a prestressed concrete structure (Figures 1-4), comprising embedding an element (profiles 2) in a concrete mass (1), and hardening the concrete mass to form the prestressed concrete structure.  The profiles comprise a rough surface structure so that they can absorbing inside the concrete (paragraph 0028).  Likewise, The surface (9) of the prestressed concrete structure is roughened to improve adhesion and stability between subsequent materials (paragraphs 0030, 0035).  As both Voss and Leinenbach relate to prestressed concrete structures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have roughened a surface of the prestressing element to improve adhesion and stability in the cement, as disclosed by Leinenbach. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scurgai (US 2019/0152849 A1) discloses roughening fiber reinforced resin fibers by sandblasting (paragraph 0099).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/22/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715